Mr. Justice Pleasants delivered the opinion oe the Court. Appellant, residing at ¡Normal, owned a farm of 250 acres, all in use, three or four miles distant. In December, 1890, he made a contract with appellee by which the latter and his son were to work it and board such extra hands as might be required. For their work they were to receive $40 per month—$22 for appellee’s and $18 for his son’s—he with his family to occupy the farm house and have the use of a cow, a truck patch and a team to tend it and to haul his coal. The parties differ in their testimony as to some particulars of the contract, not necessary to be here stated. Appellee went on it February 10, 1891, and remained until March 20, 1893. He received but little money for the work done and board furnished, being paid mostly, so far as he was paid, in groceries and other necessaries supplied according to his orders. Failing to agree on a settlement, appellee brought this suit, in assumpsit, on the common counts, which was tried on the general issue, and resulted in a verdict for plaintiff for $286. After an unsuccessful motion for a new trial and judgment entered, the defendant appealed. He here complains of no action of the court except the giving of the first, third and fifth instructions asked for plaintiff, and the refusal to grant a new trial. The first and third instructions alike told the jury they could not properly allow any item of defendant’s account the evidence showed he did not intend when it was fur. nished to charge for, if any such were furnished; the vice alleged is that there was no evidence of any such item charged. Without now going over the abstract again to ascertain the fact, we recall one small- charge for hauling wheat, which the plaintiff in rebuttal mentioned as such, and the defendant so understood him, as was shown by his following the statement immediately by denying that “ he proposed to give Mr. Brown the hauling of the wheat.” The fifth was that, if .the jury believed from the evidence that plaintiff rendered services for defendant and boarded his hands, he was entitled to recover therefor the contract price, if any there was, “ and if no contract was made ” (evidently meaning no express contract as to the price), “ then the reasonable value of the same.” The objection urged to this is that it did not limit the amount to the reasonable value as shown by the evidence. The next preceding instruction, however, had told the jury that “ as to all items, if any, of defendant’s set-off, the price of which the evidence shows not to have been agreed on, you should only allow the defendant the fair and reasonable price of such items as shown by the ' evidence; ” and they could hardly fail to understand that the same rule applied to like items charged in plaintiff’s account. And this was immediately followed by the first instruction asked and given for the defendant, which clearly announced it. The only other point urged for a reversal of the judgment—that the verdict was against the evidence—we do not propose to notice particularly, because it appears, and is not denied, that upon it there was a sharp and substantial conflict, with an abundance on the part of plaintiff, considered by itself, to support the finding. It was eminently a case for the jury. The judgment will be affirmed.